Exhibit 10.6

 

2003

AMPHENOL MANAGEMENT INCENTIVE PLAN

 

I.       Purpose

The purpose of the Plan is to reward eligible key employees of Amphenol
Corporation and affiliated operations with cash bonus payments based on
contributions to overall results and specific accomplishments.

 

II.      Eligibility

Select management personnel, as designated by the Chairman, President and CEO. 
Generally, participation includes senior management positions, corporate staff
managers, general managers and their designated direct reports.

 

III.     Plan Components

There are several key performance factors that are considered by executive
management and the Compensation Committee.  These include, but are not limited
to, the following:

 

•        Year-over-year improvement

•        Accomplishments against budget

•        Customer satisfaction

•        Quality management

•        New market/new product positioning

•        Cost reductions/productivity improvements

•        Balance sheet management

•        Unit contribution to total Amphenol performance

•        Overall Amphenol performance

 

Financial performance for each unit is measured by revenues, operating income,
cash flow and ROI.  Financial performance for total Amphenol includes these same
factors and EPS growth.

 

IV.    Administration

•        Generally, payments are made during the first calendar quarter
following the plan year. All payments are subject to the recommendation of the
Chairman, President and CEO and to the approval of the Compensation Committee.

 

•        Payments are based upon average base salary during the plan year (new
hires will be prorated accordingly if hired after February 1st of plan year).

 

•        The maximum allowable payout under the plan is 2x the target bonus as
applied to average base salary.

 

•        To be eligible for the bonus payment, a participant must be an active
employee on the payroll at the time when the bonus payment is issued. 
Exceptions must be recommended by the Chairman, President and the CEO and be
approved by the Compensation Committee.

 

--------------------------------------------------------------------------------